UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6979



RONALD K. BILDERBECK,

                                              Plaintiff - Appellant,

          versus


PATRICIA R. STANSBERRY; A. F. BEELER; PETER
LIBERO, Doctor; RICHARD SCHOTT; MACK BONNER,
Doctor; R. HALL, Doctor; HARRELL WATTS; MS.
PAQUARELLE; SAMUEL D. STANLEY, Doctor; K. M.
WHITE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:06-ct-03106-H)


Submitted:   November 6, 2007          Decided:     November 19, 2007


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald K. Bilderbeck, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronald K. Bilderbeck appeals the district court’s order

denying relief on his complaint asserting deliberate indifference

to medical needs and medical negligence pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971), and the Federal Tort Claims Act, 28 U.S.C. §§ 2671-2680

(2000).*   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.     Bilderbeck v. Stansberry, No. 5:06-ct-03106-H (E.D.N.C.

Dec. 19, 2006 & Mar. 26, 2007).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




     *
      Bilderbeck also seeks on appeal to characterize his
negligence claims as state law claims over which the district court
had diversity jurisdiction, but because his pleadings in the
district court did not adequately assert this ground for relief we
do not consider it here. We have reviewed the record and find no
reversible error.

                                - 2 -